DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8-9, 11, 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadwadkar et al. (US Patent No. 8856335) and Amarendren et al.  (US Pub. No. 20160078245) in further view of Li et al. (US Pub. No. 20130054544).
With respect to claim 1, Yadwadkar et al. teaches a method to improve efficiency of a data storage system, the method comprising: 

receiving, by a hardware processor (Processor, See Fig. 2), input/output (I/O) data (Column 6 Lines 6-24 discloses metrics such as I/O data); 

in response to receiving the I/O data, collecting performance data of a network associated with the data storage system (Column 34 Lines 25-48 discloses metrics of hardware and/or software components including network utilization levels); 

analyzing the performance data to determine behavior of the network according to performance metrics by applying a rules-based machine learning algorithm (See Column 28 Lines 63-66 discloses machine learning regards the use of algorithms and/or techniques that allow computer hardware and/or software to determine system behaviors and characteristics).  Yadwadkar et al. does not disclose a performance rank.
However, Amarendren et al. teaches determining a performance rank of a plurality of ranks associated with the behavior of the network based on the analyzing the performance data (and Paragraph 230 discloses performance of information management system 100 by, without limitation, performing error tracking, generating granular storage/performance metrics (e.g., job success/failure information, deduplication efficiency, etc. and Paragraph 330 discloses select the encryption algorithm based on a preference, weighting, ranking, or other factor associated with the satisfied encryption rules);

determining an optimal data block size based on the performance rank of the performance ranks, wherein the optimal data block size corresponds to a data deduplication level, and wherein the data deduplication level is mapped to the performance rank (Paragraph 258 discloses Policies can additionally specify or depend on a variety of historical or current criteria that may be used to determine which rules to apply to a particular data object and Paragraph 258 further discloses data blocks, deduplication block size); and 

deduplicating the I/O data, wherein the deduplicating includes partitioning the I/O data into a first plurality of data blocks of the optimal data block size, wherein the data deduplication level is one of a plurality of data deduplication levels, and wherein the data deduplication levels have a one to one mapping with the performance ranks (Paragraph 207 discloses “target-side” deduplication by deduplicating data and Paragraph 188 discloses any of the above types of backup operations can be at the volume-level, file-level, or block-level. Volume level backup operations generally involve the copying of a data volume (e.g., a logical disk or partition) as a whole. In a file-level backup, the information management system 100 may generally track changes to individual files, and includes copies of files in the backup copy. In the case of a block-level backup, files are broken into constituent blocks, and changes are tracked at the block-level).  
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yadwadkar et al. (managing service-level objectives) with Amarendran et al. (data storage).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage management.  This would have improved performance by making sure that data operations over a network were analyzed in order to make sure that data was duplicated for efficiency and ensure that blocks were sized so that the system would work optimally.  See Amarendran et al.  Paragraphs 6-18.  
Yadwadkar et al. as modified by Amarendran et al. does not disclose wherein the data deduplication level is one of a plurality of data deduplication levels, and wherein the data deduplication levels have a one to one mapping with the performance ranks

 However, Li et al. teaches wherein the data deduplication level is one of a plurality of data deduplication levels, and wherein the data deduplication levels have a one to one mapping with the performance ranks (Paragraph 48 discloses each level is ranked according to its probability to determine a "better" chunk boundary and Paragraph 46 discloses metadata 108 that maps the chunks (e.g., C3, C6 and C7) in a chunk store 110 back to a logical representation of the file 104).

Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yadwadkar et al. (managing service-level objectives) and Amarendran et al. (data storage) with Li et al. (content aware chunking).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage management.  This would have improved performance by making sure that data operations over a network were analyzed in order to make sure that data was duplicated for efficiency and ensure that blocks were sized so that the system would work optimally.  See Li et al.  Paragraphs 4-8.  


Yadwadkar et al. as modified by Amarendran et al. and Li et al. teaches all the limitations of claim 1.  With respect to claim 3, Yadwadkar et al. teaches the method of claim 1, further comprising collecting performance data of hardware and software components of the data storage system (See Column 24 Lines 44-65 discloses A SLO metric may relate to a storage system characteristic or attribute, such as a performance or protection metric).

Yadwadkar et al. as modified by Amarendran et al. and Li et al. teaches all the limitations of claim 1.  With respect to claim 4, Yadwadkar et al. teaches the method of claim 1, wherein the performance metrics include round trip time, TCP/IP packet loss, and re-transmissions (See Column 24 Lines 44-65 discloses A SLO metric may relate to a storage system characteristic or attribute, such as a performance or protection metric).

Yadwadkar et al. as modified by Amarendran et al. and Li et al. teaches all the limitations of claim 1.  With respect to claim 5, Yadwadkar et al. teaches the method of claim 1, wherein the data deduplication level is an inverse of the rank (See Column 13 Lines 43-60 the planner engine 340 may rank the proposed states/solutions based only on the evaluation values since each evaluation value already considers SLO, cost, and optimization goal characteristics).  

	Yadwadkar et al. as modified by Amarendran et al. and Li et al. teaches all the limitations of claim 7.  With respect to claim 8, Yadwadkar et al. teaches the method of claim 7, wherein the data deduplication levels have a one to one mapping with the optimal data block sizes (Column 28 Lines 31-41 discloses determining a mapping function for mapping a plurality of input metrics to an output metric).

Yadwadkar et al. as modified by Amarendran et al. and Li et al. teaches all the limitations of claim 7.  With respect to claim 9, Yadwadkar et al. teaches the method of claim 8, wherein ordering of the data deduplication levels is an inverse of a particular ordering of the performance ranks (See Column 13 Lines 43-60 the planner engine 340 may rank the proposed states/solutions based only on the evaluation values since each evaluation value already considers SLO, cost, and optimization goal characteristics).  

Examiner notes that Claim 11 is essentially the same as claim 1 except that it is directed to a system performing the steps of claim 1.
	
With respect to claim 11, Yadwadkar et al. teaches a data storage system configured to maintain data in a persistent storage subsystem, the data storage system comprising: 

a processor (Processor, See Fig. 2); and 
a memory (memory, See Fig. 2) having code stored thereon that, when executed by the processor, performs a method including: 

receiving I/O data (Column 6 Lines 6-24 discloses metrics such as I/O data);

in response to the receiving the I/O data, collecting performance data of a network associated with the data storage system (Column 34 Lines 25-48 discloses metrics of hardware and/or software components including network utilization levels); 

analyzing the performance data to determine network behavior based on performance metrics by applying a rules-based machine learning algorithm; determining a rank associated with the network behavior based on the analyzing (See Column 28 Lines 63-66 discloses machine learning regards the use of algorithms and/or techniques that allow computer hardware and/or software to determine system behaviors and characteristics) .  Yadwadkar et al. does not disclose a performance rank.
However, Amarendren et al. teaches determining a performance rank of a plurality of ranks associated with the behavior of the network based on the analyzing the performance data (and Paragraph 230 discloses performance of information management system 100 by, without limitation, performing error tracking, generating granular storage/performance metrics (e.g., job success/failure information, deduplication efficiency, etc. and Paragraph 330 discloses select the encryption algorithm based on a preference, weighting, ranking, or other factor associated with the satisfied encryption rules);

determining an optimal data block size based on the performance rank of the performance ranks, wherein the optimal data block size corresponds to a data deduplication level, and wherein the data deduplication level is mapped to the performance rank (Paragraph 258 discloses Policies can additionally specify or depend on a variety of historical or current criteria that may be used to determine which rules to apply to a particular data object and Paragraph 258 further discloses data blocks, deduplication block size); and 

deduplicating the I/O data, wherein the deduplicating includes partitioning the I/O data into a first plurality of data blocks of the optimal data block size, wherein the data deduplication level is one of a plurality of data deduplication levels, and wherein the data deduplication levels have a one to one mapping with the performance ranks (Paragraph 207 discloses “target-side” deduplication by deduplicating data and Paragraph 188 discloses any of the above types of backup operations can be at the volume-level, file-level, or block-level. Volume level backup operations generally involve the copying of a data volume (e.g., a logical disk or partition) as a whole. In a file-level backup, the information management system 100 may generally track changes to individual files, and includes copies of files in the backup copy. In the case of a block-level backup, files are broken into constituent blocks, and changes are tracked at the block-level).  
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yadwadkar et al. (managing service-level objectives) with Amarendran et al. (data storage).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage management.  This would have improved performance by making sure that data operations over a network were analyzed in order to make sure that data was duplicated for efficiency and ensure that blocks were sized so that the system would work optimally.  See Amarendran et al.  Paragraphs 6-18.  
Yadwadkar et al. as modified by Amarendran et al. does not disclose wherein the data deduplication level is one of a plurality of data deduplication levels, and wherein the data deduplication levels have a one to one mapping with the performance ranks

 However, Li et al. teaches wherein the data deduplication level is one of a plurality of data deduplication levels, and wherein the data deduplication levels have a one to one mapping with the performance ranks (Paragraph 48 discloses each level is ranked according to its probability to determine a "better" chunk boundary and Paragraph 46 discloses metadata 108 that maps the chunks (e.g., C3, C6 and C7) in a chunk store 110 back to a logical representation of the file 104).

Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yadwadkar et al. (managing service-level objectives) and Amarendran et al. (data storage) with Li et al. (content aware chunking).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage management.  This would have improved performance by making sure that data operations over a network were analyzed in order to make sure that data was duplicated for efficiency and ensure that blocks were sized so that the system would work optimally.  See Li et al.  Paragraphs 4-8.  

	
Yadwadkar et al. as modified by Amarendran et al. and Li et al. teaches all the limitations of claim 11.  With respect to claim 14, Yadwadkar et al. teaches the data storage system of claim 11, wherein the memory having code stored thereon, when executed by the processor, performs the method further comprising collecting performance data of hardware and software components of the data storage system (See Column 24 Lines 44-65 discloses A SLO metric may relate to a storage system characteristic or attribute, such as a performance or protection metric).

	With respect to claim 16, Yadwadkar et al. teaches a method of improving efficiency of a data storage system, the method comprising: 

collecting, by a hardware processor (Processor, See Fig. 2), performance data of a network associated with the data storage system (Column 34 Lines 25-48 discloses metrics of hardware and/or software components including network utilization levels) in response to receiving I/O data (Column 6 Lines 6-24 discloses metrics such as I/O data); 

analyzing the performance data according to performance metrics to determine network behavior (See Column 28 Lines 63-66 discloses machine learning regards the use of algorithms and/or techniques that allow computer hardware and/or software to determine system behaviors and characteristics).  Yadwadkar et al. does not disclose a performance rank.
However, Amarendren et al. teaches determining a performance rank of the network behavior based on the analyzing, wherein the performance rank identifies an optimal deduplication level (and Paragraph 230 discloses performance of information management system 100 by, without limitation, performing error tracking, generating granular storage/performance metrics (e.g., job success/failure information, deduplication efficiency, etc. and Paragraph 330 discloses select the encryption algorithm based on a preference, weighting, ranking, or other factor associated with the satisfied encryption rules); and 

deduplicating the I/O data, wherein the deduplicating includes partitioning the I/O data into a first plurality of data blocks of the optimal data block size, wherein the data deduplication level is one of a plurality of data deduplication levels, and wherein the data deduplication levels have a one to one mapping with the performance ranks (Paragraph 207 discloses “target-side” deduplication by deduplicating data and Paragraph 188 discloses any of the above types of backup operations can be at the volume-level, file-level, or block-level. Volume level backup operations generally involve the copying of a data volume (e.g., a logical disk or partition) as a whole. In a file-level backup, the information management system 100 may generally track changes to individual files, and includes copies of files in the backup copy. In the case of a block-level backup, files are broken into constituent blocks, and changes are tracked at the block-level).  
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yadwadkar et al. (managing service-level objectives) with Amarendran et al. (data storage).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage management.  This would have improved performance by making sure that data operations over a network were analyzed in order to make sure that data was duplicated for efficiency and ensure that blocks were sized so that the system would work optimally.  See Amarendran et al.  Paragraphs 6-18.  
Yadwadkar et al. as modified by Amarendran et al. does not disclose wherein the data deduplication level is one of a plurality of data deduplication levels, and wherein the data deduplication levels have a one to one mapping with the performance ranks

 However, Li et al. teaches wherein the data deduplication level is one of a plurality of data deduplication levels, and wherein the data deduplication levels have a one to one mapping with the performance ranks (Paragraph 48 discloses each level is ranked according to its probability to determine a "better" chunk boundary and Paragraph 46 discloses metadata 108 that maps the chunks (e.g., C3, C6 and C7) in a chunk store 110 back to a logical representation of the file 104).

Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yadwadkar et al. (managing service-level objectives) and Amarendran et al. (data storage) with Li et al. (content aware chunking).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage management.  This would have improved performance by making sure that data operations over a network were analyzed in order to make sure that data was duplicated for efficiency and ensure that blocks were sized so that the system would work optimally.  See Li et al.  Paragraphs 4-8.  

	Yadwadkar et al. as modified by Amarendran et al. and Li et al. teaches all the limitations of claim 16.  With respect to claim 17, Yadwadkar et al. teaches the method of claim 16, further comprising generating a data deduplication table, wherein the data deduplication table includes optimal data block sizes corresponding with data deduplication levels (Paragraph 22 discloses a table relating a plurality of file types to a plurality of optimal data block sizes).

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 3, because claim 18 is substantially equivalent to claim 3.

	Yadwadkar et al. as modified by Amarendran et al. and Li et al. teaches all the limitations of claim 16.  With respect to claim 19, Yadwadkar et al. teaches the method of claim 16, further comprising deduplicating the I/O data based on the optimal data block size to produce a deduplicated I/O data (See Paragraph 45 discloses predetermined optimal block size when the associated type of file).

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 5, because claim 20 is substantially equivalent to claim 5.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadwadkar et al. (US Patent No. 8856335) and Amarendren et al. (US Pub. No. 20160078245) and Li et al. (US Pub. No. 20130054544) in further view of Swafford (US Pub. No. 20190124118).

The Yadwadkar et al. reference as modified by Amarendren et al. and Li et al. teaches all the limitations of claim 1.  With respect to claim 2, Yadwadkar et al. as modified by Amarendren et al. and Li et al. does not disclose generating rules for the rules-based machine learning.
However, Swafford teaches the method of claim 1, further comprising generating rules for the rules-based machine learning algorithm based on the performance data (Paragraph 144 discloses generating rules).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yadwadkar et al. (managing service-level objectives) and Amarendran et al. (data storage) and Li et al. (content aware deduplication) with Swafford (security policies).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage management.  This would have improved performance by making sure that data operations over a network were analyzed in order to make sure that data was duplicated for efficiency and ensure that blocks were sized so that the system would work optimally by executing machine learning.  See Ram Paragraphs 7-22.  

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 2, because claim 12 is substantially equivalent to claim 2.

Claim(s) 7, 10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadwadkar et al. (US Patent No. 8856335) and Amarendren et al.  (US Pub. No. 20160078245) and Li et al. (US Pub. No. 20130054544) in further view of  RAM (US Pub. No. 20170286643).

Yadwadkar et al. as modified by Amarendren et al. and Li et al. teaches all the limitations of claim 1.  With respect to claim 7, Yadwadkar et al. as modified by Amarendren et al. and Li et al. does not disclose a duplication table.
However, Ram teaches the method of claim 1, further comprising generating a data deduplication table, wherein the data deduplication table includes optimal data block sizes associated with the data deduplication levels (Paragraph 22 discloses a table relating a plurality of file types to a plurality of optimal data block sizes).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yadwadkar et al. (managing service-level objectives) and Amarendran et al. (data storage) and Li et al. (content aware deduplication) with Ram (optimizing data block size).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage management.  This would have improved performance by making sure that data operations over a network were analyzed in order to make sure that data was duplicated for efficiency and ensure that blocks were sized so that the system would work optimally.  See Ram Paragraphs 7-22.  

Yadwadkar et al. as modified by Amarendren et al.   teaches all the limitations of claim 1.  With respect to claim 10, Yadwadkar et al. as modified by Amarendren et al. does not disclose a duplication table.
However, Ram teaches the method of claim 1, wherein the method further includes deduplicating the I/O data based on the optimal data block size to produce a deduplicated I/O data (See Paragraph 45 discloses predetermined optimal block size when the associated type of file).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yadwadkar et al. (managing service-level objectives) and Amarendran et al. (data storage) and Li et al. (content aware deduplication)  with Ram (optimizing data block size).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage management.  This would have improved performance by making sure that data operations over a network were analyzed in order to make sure that data was duplicated for efficiency and ensure that blocks were sized so that the system would work optimally.  See Ram Paragraphs 7-22.  

Yadwadkar et al. as modified by Amarendren et al. and Li et al.  teaches all the limitations of claim 1.  With respect to claim 13, Yadwadkar et al. as modified by Amarendren et al. does not disclose a duplication table.
However, Ram teaches the data storage system of claim 11, further comprising generating a data deduplication table, wherein the data deduplication table includes optimal data block sizes associated with data deduplication levels (Paragraph 271 discloses a table relating a plurality of file types to a plurality of optimal data block sizes).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yadwadkar et al. (managing service-level objectives) and Amarendran et al. (data storage) and Li et al. (content aware deduplication)  with Ram (optimizing data block size).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage management.  This would have improved performance by making sure that data operations over a network were analyzed in order to make sure that data was duplicated for efficiency and ensure that blocks were sized so that the system would work optimally.  See Ram Paragraphs 7-22.  

Yadwadkar et al. as modified by Amarendren et al. and Li et al. teaches all the limitations of claim 1.  With respect to claim 14, Yadwadkar et al. as modified by Amarendren et al. does not disclose a duplication table.
However, Ram teaches the data storage system of claim 11, wherein the memory having code stored thereon, when executed by the processor, performs the method further comprising deduplicating the I/O data based on the optimal data block size to produce a deduplicated I/O data (See Paragraph 45 discloses predetermined optimal block size when the associated type of file).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yadwadkar et al. (managing service-level objectives) and Amarendran et al. (data storage) and Li et al. (content aware deduplication)  with Ram (optimizing data block size).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage management.  This would have improved performance by making sure that data operations over a network were analyzed in order to make sure that data was duplicated for efficiency and ensure that blocks were sized so that the system would work optimally.  See Ram Paragraphs 7-22.  
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20180107838 is directed to DATA PROTECTION WITHIN AN UNSECURED STORAGE ENVIRONMENT: [0070] The deduplication module 555, analysis module 558, remote module 560, and seeds 562 may individually and/or collectively perform various aspects of the present invention as will be further described. For example, the deduplication module 555 may perform various deduplication operations in accordance with aspects of the illustrated embodiments, such as designating certain duplicate data with a reference to the physical location of the data in lieu of a duplicate instance of physical storage. The analysis module 558 may use data analytics to identify, organize, create, delete, sequester, or perform other actions on various patterns, trends, and other characteristics identified in the tracked data over the network 560 and between other distributed computing components in the distributed computing environment.  [0097] the mechanisms of the present invention may organize individual storage objects using hashed metadata based upon specific block sizes. Multiple entries may exist in the hashed metadata database for multiple block sizes for a single storage object. Upon completion of a write operation to the object storage environment, written data may be compared against multiple block sizes to determine the optimum default block size for the particular storage object.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154